Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 1 of 11 PageID #: 44




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 DAVID J. SAFRAN,
                                                                NOT FOR PUBLICATION
                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                   20-CV-4537 (PKC) (SMG)

 MADELINE SINGAS, Nassau County District
 Attorney; Assistant District Attorneys
 CHRISTOPHER CASA and
 CHARLES DUNN, in their personal and
 official capacities; HEMPSTEAD VILLAGE
 POLICE DEPARTMENT; CHRISTOPHER
 GIORDANO; AMERICO MASI; DET.
 ANTHONY COUSINS; NASSAU COUNTY
 SHERIFF; MAUREEN McBRIDE; HON.
 ANGELO A. DELLIGATTI; and DONALD T.
 ROLLOCK,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

          On September 21, 2020, Plaintiff David J. Safran, currently incarcerated at the Nassau

 County Correctional Center, filed this pro se action pursuant to 42 U.S.C. § 1983 (“§ 1983”). By

 Order dated November 5, 2020, the Court dismissed the complaint without prejudice when

 Plaintiff failed to pay the filing fee or request in forma pauperis (“IFP”) status. (Dkt. 4.) The

 Clerk of Court entered judgment on November 6, 2020. (Dkt. 5.)

          On November 12, 2020, Plaintiff filed an IFP application and Prisoner Authorization form

 (Dkt. 7), and on November 25, 2020, he filed a letter indicating his intent to continue the case (Dkt

 9). The Court respectfully directs the Clerk of Court to re-open this case. The Court grants

 Plaintiff’s request to proceed IFP, and dismisses in part and stays in part the complaint as set forth

 below.




                                                            1
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 2 of 11 PageID #: 45




                                          BACKGROUND

        Plaintiff’s complaint is slightly difficult to understand, but he appears to allege that on

 April 12, 2018, he was falsely arrested and imprisoned for speeding.1 (Complaint (“Compl.”),

 Dkt. 1, at ECF2 3–4.) Plaintiff includes documents purporting to challenge his ability to speed

 with his vehicle and seeks this Court’s intervention in the pending state court criminal proceeding

 against him. (Id. at ECF 7–16.) He also alleges claims related to the conditions of his confinement.

 (Id. at ECF 2, 5.) For relief, Plaintiff seeks “to be released to liberty,” for his criminal record to

 be expunged, for his trial to be marked ready, the production of discovery materials, and $25

 million in damages. (Id. at 6.)

                                    STANDARD OF REVIEW

        A complaint must plead sufficient facts to “state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained

 in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

 556 U.S. at 678. A document filed pro se is to be liberally construed, and “a pro se complaint,

 however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

 by lawyers.” Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019) (quoting Erickson v. Pardus,

 551 U.S. 89, 94 (2007)). “If [a] liberal reading of the complaint gives any indication that a valid

 claim might be stated, the Court must give the plaintiff an opportunity to amend the complaint.”

 Nelson-Charles v. U.S. Dep’t of Educ., No. 19-CV-1616 (PKC) (PK), 2019 WL 1675999, at *2



        1
          For purposes of this Memorandum & Order, the Court assumes the truth of Plaintiff’s
 non-conclusory, factual allegations. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 124 (2d
 Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
        2
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.

                                                   2
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 3 of 11 PageID #: 46




 (E.D.N.Y. Apr. 16, 2019) (internal quotation marks omitted) (quoting Cuoco v. Moritsugu, 222

 F.3d 99, 112 (2d Cir. 2000)).

        Title 28 of the United States Code, § 1915A, requires the Court to review the complaint in

 a civil action in which a prisoner seeks redress from a governmental entity or from officers or

 employees thereof, and to “identify cognizable claims or dismiss the complaint, or any portion of

 the complaint, if the complaint is frivolous, malicious, or fails to state a claim upon which relief

 may be granted or seeks monetary relief from a defendant who is immune from such relief.” 28

 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Similarly, pursuant to

 the IFP statute, a district court must dismiss a case if the court determines that the complaint “is

 frivolous or malicious; fails to state a claim on which relief may be granted; or seeks monetary

 relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

                                           DISCUSSION

        Plaintiff’s claims for violations of his constitutional rights are cognizable under § 1983,

 which provides a vehicle for redressing the deprivation of civil rights. “Section 1983 ‘is not itself

 a source of substantive rights, but a method for vindicating federal rights elsewhere conferred by

 those parts of the United States Constitution and federal statutes that it describes.’” Conklin v.

 County of Suffolk, 859 F.Supp. 2d 415, 438 (E.D.N.Y. 2012) (quoting Baker v. McCollan, 443 U.S

 137, 144 n.3 (1979)); accord Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010).

        In order to maintain a civil rights action under § 1983, a plaintiff must allege two essential

 elements. First, the conduct challenged must have been “committed by a person acting under color

 of state law.” Cornejo, 592 F.3d at 127 (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir.

 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (“[T]he under-color-

 of-state-law element of § 1983 excludes from its reach merely private conduct, no matter how



                                                  3
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 4 of 11 PageID #: 47




 discriminatory or wrongful.” (internal quotation marks and citation omitted)). Second, the conduct

 complained of “must have deprived a person of rights, privileges or immunities secured by the

 Constitution or laws of the United States.” Cornejo, 592 F.3d at 127; see also Snider v. Dylag,

 188 F.3d 51, 53 (2d Cir. 1999).

        A. Judge Delligatti

        Plaintiff’s claims against the Honorable Angelo A. Delligatti, the judge presiding over

 Plaintiff’s criminal case in Nassau County Court, must be dismissed. Plaintiff claims that Judge

 Delligatti “failed to provide a court minutes report,” “h[eld Plaintiff] in breach of C.P.L. 30.30,”

 and failed to rule on the merits of motions Plaintiff filed. (Compl., Dkt. 1, at ECF 3.) Judges have

 absolute immunity from suit for judicial acts performed in their judicial capacities. Mireles v.

 Waco, 502 U.S. 9, 11 (1991) (per curiam) (“[J]udicial immunity is an immunity from suit, not just

 from the ultimate assessment of damages.” (citation omitted)); Shtrauch v. Dowd, 651 F. App’x

 72, 73 (2d Cir. 2016) (summary order) (“It is well settled that judges generally have absolute

 immunity from suits for money damages for their judicial actions.” (internal quotation marks

 omitted) (quoting Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009))); see also Stump v. Sparkman,

 435 U.S. 349, 356 (1978). This absolute “judicial immunity is not overcome by allegations of bad

 faith or malice,” nor can a judge “be deprived of immunity because the action he took was in error

 . . . or was in excess of his authority.” Mireles, 502 U.S. at 11 (quoting Stump, 435 U.S. at 356).

 Plaintiff alleges only that Judge Delligatti performed poorly while presiding over Plaintiff’s

 criminal case in his judicial capacity. Therefore, judicial immunity bars Plaintiff’s claims against

 Judge Delligatti.

        B. District Attorney Madeline Singas and Assistant District Attorneys Christopher
           Casa and Charles Dunn




                                                  4
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 5 of 11 PageID #: 48




        Plaintiff’s claims against District Attorney Madeline Singas and Assistant District

 Attorneys Christopher Casa and Charles Dunn must also be dismissed because all three attorneys

 are entitled to absolute immunity as advocates in the judicial phase of the criminal process. See

 Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (“A prosecutor acting in the role of

 an advocate in connection with a judicial proceeding is entitled to absolute immunity for all acts

 ‘intimately associated with the judicial phase of the criminal process.’” (quoting Imbler v.

 Pachtman, 424 U.S. 409, 430 (1976))); see also Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994)

 (“[A]bsolute immunity protects a prosecutor from § 1983 liability for virtually all acts, regardless

 of motivation, associated with his function as an advocate.”). Such protected conduct includes a

 prosecutor’s initiation and pursuit of a criminal prosecution, see Shmueli v. City of New York, 424

 F.3d 231, 236 (2d Cir. 2005), as well as acts undertaken “in preparing for the initiation of judicial

 proceedings or for trial,” see id. at 237 (quotation omitted), even if the prosecutor makes false

 statements during judicial proceedings, see Burns v. Reed, 500 U.S. 478, 489–90 (1991),

 knowingly uses false testimony, Shmueli, 424 F.3d at 237, deliberately withholds exculpatory

 evidence, id., engages in malicious prosecution, id. at 238, or attempts to intimidate an individual

 into accepting a guilty plea, Peay v. Ajello, 470 F.3d 65, 67–68 (2d Cir. 2006).

        Here, Plaintiff brings claims against Defendants Singas, Casas, and Dunn for “charging

 [him] with criminal intent based on an accident in which [he] was rear-ended,” “refusing to have

 him Court-ordered released,” and “holding [him] without probable cause.” (Compl., Dkt. 1, at

 ECF 2.) Plaintiff alleges that they denied him “voluntary disclosure, discovery items, Rosario and

 Brady material” and that these Defendants “promot[ed] fraud and perjury by their witness against

 [him].” (Id.) Because these claims are all “intimately associated with the judicial phase of the

 criminal process,” Defendants are entitled to absolute immunity on them. Simon, 727 F.3d at 171.



                                                  5
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 6 of 11 PageID #: 49




        Furthermore, the District Attorney and the Assistant District Attorney, when acting as

 prosecutors, are agents of the State, and are therefore immune from suit in their official capacity.

 See Ying Jing Gan v. City of New York, 996 F.2d 522, 536 (2d Cir. 1993); Baez v. Hennessy, 853

 F.2d 73, 77 (2d Cir. 1988). Therefore, Plaintiff’s claims against Madeline Singas, Christopher

 Casa, and Charles Dunn are dismissed.

        C. Maureen McBride and Donald T. Rollock

        Plaintiff also sues his court-appointed attorneys, Maureen McBride and Donald T. Rollock,

 for providing ineffective assistance of counsel. (Compl., Dkt. 1, at ECF 3.) “It is well-settled that

 private attorneys . . . do not act under color of state law and are not state actors for purposes of

 Section 1983 simply by virtue of their state-issued licenses to practice law.” Manko v. Steinhardt,

 No. 11-CV-5430, 2012 WL 213715, at *4 (E.D.N.Y. Jan. 24, 2012) (citing Fine v. City of New

 York, 529 F.2d 70, 74 (2d Cir. 1975) (finding that private attorney appointed by the court to

 represent a criminal defendant was not a state actor)); see also Licari v. Voog, 374 F. App’x 230,

 231 (2d Cir. 2010) (summary order) (“It is well established that private attorneys – even if the

 attorney was court-appointed – are not state actors for purposes of § 1983 claims.”); Rodriguez v.

 Weprin, 116 F.3d 62, 65–66 (2d Cir. 1997) (“[I]t is well-established that court-appointed attorneys

 performing a lawyer’s traditional functions as counsel to defendant do not act under color of state

 law and are therefore not subject to suit under 42 U.S.C. § 1983.” (internal quotation marks and

 citation omitted)). Therefore, Plaintiff’s claims against Maureen McBride and Donald T. Rollock

 are dismissed for failure to state a claim.

        D. Nassau County Sheriff

        Plaintiff brings suit against the Nassau County Sheriff for “holding [him] as an inmate

 without jurisdiction in law for same [and] denying [him] law library use, photo copies, grievance



                                                  6
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 7 of 11 PageID #: 50




 process, allowing guards in disguise to mutilate [his] legal files for this case[,] not posting guards

 at facility dorm desks 24/7, [and] endangering [him] as is.” (Compl., Dkt. 1, at ECF 2.) “It is well

 settled in this Circuit that personal involvement of defendants in alleged constitutional deprivations

 is a prerequisite to an award of damages under § 1983.” Brandon v. Kinter, 938 F.3d 21, 36 (2d

 Cir. 2019) (internal quotation marks and citation omitted); see also Iqbal, 556 U.S. at 676

 (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

 Government-official defendant, through the official’s own individual actions, has violated the

 Constitution.”). To state a claim for supervisory liability, a plaintiff must establish that:

        (1) the defendant participated directly in the alleged constitutional violation, (2) the
        defendant, after being informed of the violation through a report or appeal, failed
        to remedy the wrong, (3) the defendant created a policy or custom under which
        unconstitutional practices occurred, or allowed the continuance of such a policy or
        custom, (4) the defendant was grossly negligent in supervising subordinates who
        committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
        . . . by failing to act on information indicating that unconstitutional acts were
        occurring.
 Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). Here, Plaintiff has not alleged facts to show

 that the Nassau County Sheriff was aware of his allegations, that the Sheriff was notified of these

 allegations, that the Sheriff created a policy or custom enabling the misconduct against him, or

 that the Sheriff was grossly negligent in supervising his office. Therefore, Plaintiff has failed to

 state a plausible supervisory liability claim against the Nassau County Sheriff-.

        D. Hempstead Village Police Department and Police Officers Christopher Giordino
           and Americo Masi, and Detective Anthony Cousins

        Plaintiff brings claims against the Hempstead Village Police Department and Police Officer

 Christopher Giordino #1219, Police Officer Americo Masi #138 or #1138, and Detective Anthony

 Cousins #1217, for “chasing . . . and arresting [him] without probable cause,” shooting at him,

 damaging his vehicle, and causing traffic accidents “based on their fraud and perjury.” (Compl.,

 Dkt. 1, at ECF 2.)

                                                   7
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 8 of 11 PageID #: 51




        Plaintiff’s claims cannot proceed against the Hempstead Village Police Department. Under

 New York law, departments that are merely administrative arms of a municipality do not have a

 legal identity separate and apart from the municipality and, therefore, cannot be sued. See Pooler

 v. Hempstead Police Dep’t, 897 F. Supp.2d 12, 21 (E.D.N.Y. 2012) (dismissing claims against the

 Hempstead Police Department and holding that the Hempstead Police Department is an

 “administrative arm” of the Village of Hempstead). Because the Hempstead Village Police

 Department does not have a legal identity separate and apart from the Village of Hempstead, and

 thus cannot sue or be sued, Plaintiff’s claims against the Hempstead Village Police Department is

 dismissed.

        Even if Plaintiff had pleaded his claim properly against the Village of Hempstead, however,

 it would nonetheless require dismissal. A municipality can be liable under § 1983 if a plaintiff can

 show that a municipal policy or custom caused the deprivation of his or her constitutional rights.

 See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978); Hu v. City of New York, 927 F.3d

 81, 104 (2d Cir. 2019). Four types of practices may underly a § 1983 suit against a municipality:

        (1) a formally adopted municipal policy; (2) the actions or decisions of a municipal
        official with final policymaking authority; (3) a practice so persistent and
        widespread that it constitutes a custom or usage; and (4) a failure by official policy-
        makers to properly train or supervise subordinates to such an extent that it amounts
        to deliberate indifference.

 Doe v. City of New York, No. 18-CV-670 (ARR) (JO), 2018 WL 3824133, at *8 (E.D.N.Y. Aug.

 9, 2018) (internal quotation marks and citation omitted). “When plaintiffs do not allege an

 unconstitutional official policy, or an unconstitutional action ordered or ratified by an official

 policymaker, ‘municipal liability turns on the plaintiffs’ ability to attribute the subordinates’

 conduct to the actions or omissions of higher ranking officials with policymaking authority.” Id.

 (quoting Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 126 (2d Cir. 2004)). Plaintiff does


                                                  8
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 9 of 11 PageID #: 52




 not allege any kind of policy or practice in the conduct of the police department that would meet

 the bar for municipal liability. As such, any claim for municipal liability against the Village of

 Hempstead based on the Hempstead Police Department would be futile.

        However, Plaintiff does appear to state a bare-bones claim for false arrest against Police

 Officer Christopher Giordino #1219, Police Officer Americo Masi #138 or #1138, and Detective

 Anthony Cousins #1217.

        Under New York law,3 the elements of a false arrest and false imprisonment claim
        are: (1) the defendant intended to confine the plaintiff, (2) the plaintiff was
        conscious of the confinement, (3) the plaintiff did not consent to the confinement
        and (4) the confinement was not otherwise privileged. For purposes of the privilege
        element of a false arrest and imprisonment claim, an act of confinement is
        privileged if it stems from a lawful arrest supported by probable cause. Officers
        have probable cause when they have knowledge or reasonably trustworthy
        information of facts and circumstances that are sufficient to warrant a person of
        reasonable caution in the belief that the person to be arrested has committed or is
        committing a crime.

 Hernandez v. United States, 939 F.3d 191, 199 (2d Cir. 2019) (internal quotation marks and

 citations omitted). Plaintiff’s allegations that these officers arrested him without cause constitutes

 a claim.

        However, “[p]robable cause is a complete defense to an action for false arrest brought

 under New York law or § 1983,” Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir. 2012)

 (internal quotation marks and citation omitted), and “[a] conviction following a plaintiff’s arrest

 demonstrates the existence of probable cause as a matter of law,” Othman v. City of New York, No.

 13-CV-4771 (NGG) (RLM), 2015 WL 1915754, at *4 (E.D.N.Y. Apr. 27, 2015). “Here, given

 that Plaintiff is awaiting trial on the charges stemming from the challenged arrest and prosecution,



        3
           “A § 1983 claim for false arrest, resting on the Fourth Amendment right of an individual
 to be free from unreasonable seizures[,] . . . is substantially the same as a claim for false arrest
 under New York law.” Case v. City of New York, 408 F. Supp. 3d 313, 320 (S.D.N.Y. 2019)
 (internal citations omitted) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)).
                                                   9
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 10 of 11 PageID #: 53




  he has not—and cannot—allege that the prosecution terminated in his favor” and so cannot show

  that he was arrested without probable cause. Bussey v. Devane, No. 13-CV-3660 (JS) (WDW),

  2013 WL 4459059, at *5 (E.D.N.Y. Aug. 16, 2013). Accordingly, his false arrest claims against

  Police Officer Christopher Giordino #1219, Police Officer Americo Masi #138 or #1138, and

  Detective Anthony Cousins #1217 are stayed pending the outcome of Plaintiff’s state court

  criminal proceedings. See Wallace v. Kato, 549 U.S. 384, 393–94 (2007) (“If a plaintiff files a

  false arrest claim before he has been convicted (or files any other claim related to rulings that will

  likely be made in a pending or anticipated criminal trial), it is within the power of the district court,

  and in accord with common practice, to stay the civil action until the criminal case or the likelihood

  of a criminal case is ended.” (citations omitted)).

          F. Plaintiff’s Pending Criminal Case and Request for Release

          Finally, the Court cannot intervene in Plaintiff’s ongoing state court criminal case. See

  Younger v. Harris, 401 U.S. 37 (1971) (holding that a district court could not enjoin an ongoing

  state prosecution, regardless of whether the law under which the plaintiff was being prosecuted

  was constitutional); see also Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 72 (2013).

  Furthermore, to the extent plaintiff seeks to be released from custody, such relief is not available

  in a Section 1983 action. See, e.g., Keyes v. Juul, 270 F.Supp. 2d 327, 330 (E.D.N.Y. 2003)

  (“[I]nsofar as plaintiff seeks release from custody, he can do so only on a properly submitted

  petition seeking a writ of habeas corpus, not in a Section 1983 action.”); see generally Preiser v.

  Rodriguez, 411 U.S. 475, 490 (1973) (holding that habeas relief is the exclusive remedy for a state

  prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier

  release from custody). Accordingly, Plaintiff’s Section 1983 claims seeking release from custody

  are dismissed.



                                                     10
Case 1:20-cv-04537-PKC-SMG Document 10 Filed 12/04/20 Page 11 of 11 PageID #: 54




                                            CONCLUSION

         Accordingly, the Court respectfully directs the Clerk of Court to re-open this case.

  Plaintiff’s motion to proceed IFP is granted. The claims against the Nassau County District

  Attorney Madeline Singas, Assistant District Attorney Christopher Casa, Assistant District

  Attorney Charles Dunn, the Nassau County Village Police Department, the Nassau County Sheriff,

  Maureen McBride, Donald T. Rollock, and Judge Angelo A. Delligatti are all dismissed.

         Plaintiff’s false arrest claim against Police Officer Christopher Giordino #1219, Police

  Officer Americo Masi #138 or #1138, and Detective Anthony Cousins #1217, is stayed pending

  the conclusion of the underlying criminal trial. The Court does not direct service of the complaint

  at this time and instead administratively closes this matter. Plaintiff may seek to reopen this matter

  once his Nassau County criminal case has been fully resolved. See Bussey v. Devane, No. 13-CV-

  3660 (JS) (WDW), 2013 WL 4459059, at *5 (E.D.N.Y. Aug. 16, 2013).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

  would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

  Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
  Dated: December 4, 2020
         Brooklyn, New York




                                                   11
